      Case 2:19-cv-01552-JAM-DB Document 4 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIUDMYLA IEGOROVA,                                  No. 2:19-cv-1552 JAM DB PS
12                        Plaintiff,
13            v.                                          ORDER
14    ALEXANDER OJINGUA,
15                        Defendant.
16

17           Plaintiff is proceeding pro se in the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19           On March 30, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

23   the findings and recommendations.

24           Although it appears from the docket that plaintiff’s copy of the findings and

25   recommendations were returned as undeliverable, plaintiff was properly served. It is the

26   plaintiff’s responsibility to keep the court apprised of plaintiff’s current address at all times.

27   Pursuant to Local Rule 182(f), service of documents at the record address of the party is fully

28   effective.
                                                         1
      Case 2:19-cv-01552-JAM-DB Document 4 Filed 06/02/20 Page 2 of 2

 1           The court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed March 30, 2020 (ECF No. 3) are adopted in
 5   full;
 6           2. Plaintiff’s August 12, 2019 complaint (ECF No. 1) is dismissed without prejudice; and
 7           3. This action is closed.
 8
     DATED: June 1, 2020
 9
                                                 /s/ John A. Mendez____________             _____
10

11                                               UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
